
	
		II
		111th CONGRESS
		2d Session
		S. 3221
		IN THE SENATE OF THE UNITED
		  STATES
		
			April 19, 2010
			Mr. Kohl (for himself,
			 Mr. Grassley, Mr. Johnson, Ms.
			 Landrieu, Mr. Harkin,
			 Mr. Bond, Mr.
			 Feingold, Mr. Bennet,
			 Mr. Nelson of Nebraska,
			 Mr. Leahy, and Mr. Durbin) introduced the following bill; which was
			 read twice and referred to the Committee
			 on Agriculture, Nutrition, and Forestry
		
		A BILL
		To amend the Farm Security and Rural
		  Investment Act of 2002 to extend the suspension of limitation on the period for
		  which certain borrowers are eligible for guaranteed
		  assistance.
	
	
		1.Suspension of limitation on period for
			 which borrowers are eligible for guaranteed assistanceSection 5102 of the Farm Security and Rural
			 Investment Act of 2002 (7 U.S.C. 1949 note; Public Law 107–171) is amended by
			 striking December 31, 2010 and inserting December 31,
			 2012.
		
